Name: Commission Regulation (EEC) No 1625/93 of 25 June 1993 amending Regulation (EEC) No 391/92 setting the amounts of aid for the supply of cereals products from the Community to the French overseas departments
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 26. 6. 93 Official Journal of the European Communities No L 155/51 COMMISSION REGULATION (EEC) No 1625/93 of 25 June 1993 amending Regulation (EEC) No 391/92 setting the amounts of aid for the supply of cereals products from the Community to the French overseas departments the aid for supply to the FOD should be set at the amounts given in the Annex ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3763/91 of 16 December 1991 introducing specific measures in respect of certain agricultural products for the benefit of the French overseas departments ('), as amended by Regu ­ lation (EEC) No 3714/92 (2), and in particular Article 2 (6) thereof, Whereas the amounts of aid for the supply of cereals products to the French overseas departments (FOD) has been settled by Commission Regulation (EEC) No 391 /92 (3), as last amended by Regulation (EEC) No 1299/93 (4) ; whereas, as a consequence of the changes of the rates and prices for cereals products in the Euro ­ pean part of the Community and on the world market, HAS ADOPTED THIS REGULATION : Article 1 The Annex of amended Regulation (EEC) No 391 /92 is replaced by the Annex to the present Regulation . Article 2 This Regulation shall enter into force on 1 July 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 25 June 1993 . For the Commission Rene STEICHEN Member of the Commission (') OJ No L 356, 24. 12. 1991 , p. 1 . (2) OJ No L 378 , 23. 12. 1992, p . 23 . 0 OJ No L 43, 19 . 2. 1992, p. 23 . (4) OJ No L 132, 29. 5 . 1993, p. 32. No L 155/52 Official Journal of the European Communities 26. 6. 93 ANNEX to the Commission Regulation of 25 June 1993 amending Regulation (EEC) No 391/92 setting the amounts of aid for the supply of cereals products from the Community to the French overseas departments (Ecu/tonnes) Product (CN code) Amount of aid Destination Guadeloupe Martinique French Guiana Reunion Common wheat (1001 90 99) 45,00 45,00 45,00 48,00 Barley (1003 00 80) 51,00 51,00 51,00 54,00 Maize (1005 90 00) 102,00 102,00 102,00 105,00 Durum wheat (1001 10 00) 70,00 70,00 70,00 73,00